Citation Nr: 1325639	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  07-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a vision disorder, claimed as secondary to diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

(Whether a June 2010 decision of the Board of Veterans' Appeals, which denied increased ratings for diabetes mellitus, CAD, and bilateral hearing loss, should be revised or reversed on the grounds of clear and unmistakable error (CUE) will be separately addressed in a ruling on a motion, under a separate docket number.)


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (which denied service connection for visual impairment) and a February 2008 rating decision from the VARO in Houston, Texas (which denied TDIU).  [The claims file is in the jurisdiction of the Houston, Texas RO.]  These matters were previously before the Board and remanded in June 2010 (when the Board also denied increased ratings for diabetes mellitus and tinnitus and increased staged ratings for CAD and bilateral hearing loss and remanded for additional development the matters of earlier effective dates for awards of service connection for diabetes mellitus, CAD, bilateral hearing loss and tinnitus) and September 2012 (when the Board also denied earlier effective dates for awards of service connection for diabetes mellitus, CAD, bilateral hearing loss and tinnitus).

As noted in the prior Board remands, the Veteran revoked his designation of the Texas Veterans Commission (TVC) as his representative (also confirmed by TVC), and indicated that he does not want representation by a service organization.  Accordingly, the Board proceeds with the Veteran's claim as a pro se claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

As noted in the September 2012 remand, "the Board's June 2010 remand requested that the Veteran be examined by an ophthalmologist to determine whether he has a current eye disability that is a complication of (was caused or aggravated by) his service connected diabetes mellitus.  The examiner was instructed to explain the rationale for the opinion given."  The May 2013 VA examination report (by an optometrist) does not respond to the Board's specific remand instructions.  The examiner remarked that there was "[n]o evidence of diabetic retinopathy noted on this exam."  Although the examiner indicated that the "entire claims file was reviewed," he did not explain the finding of "no evidence of diabetic retinopathy noted on this exam " in light of the assessments of diabetes mellitus type 2 with mild NPDR (nonproliferative diabetic retinopathy) noted on April 2010 and January 2013 VA eye consultations (but without adequate explanation).  Accordingly, this matter must be remanded for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  The RO should be aware that when the Board fails to return a case to the RO for completion of actions ordered in a remand that were not completed, and such decision is appealed, the U.S. Court of Appeals for Veterans Claims (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) routinely, under the Stegall precedent, returns the case to the Board for completion of the action sought in the remand.  It is well-settled that when VA determines an examination or opinion is warranted it must secure one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The matter of entitlement to a TDIU rating remains inextricably intertwined with the claim of service connection for a vision disorder, and consideration of that matter must again be deferred pending resolution of the service connection for a vision disorder claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an ophthalmologist to determine whether he has a current eye disability that is a complication of (was caused or aggravated by) his service connected diabetes mellitus.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies must be completed.  If diabetic retinopathy is not found on examination, such finding must be reconciled with the April 2010 (and January 2013) notation in the record of diabetes mellitus type 2 with mild NPDR.  The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical texts/treatises, as appropriate.

2.  Following the above, and any additional development deemed appropriate, the RO should readjudicate the Veteran's service connection for a vision disorder and TDIU claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  These matters should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

